[Letterhead of Skadden, Arps, Slate, Meagher & Flom LLP] September 1, 2015 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: The Cushing MLP Infrastructure Fund II N-2 Registration Statement Ladies and Gentlemen: On behalf of The Cushing MLP Infrastructure Fund II, we are enclosing herewith for filing pursuant to the Investment Company Act of 1940, as amended, and the General Rules and Regulations of the Commission thereunder, one electronically signed Registration Statement on Form N-2. If you have any questions or require any further information with respect to this filing, please call me at (312) 407-0641. Very truly yours, /s/ Kevin T. Hardy Kevin T. Hardy Enclosure
